NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

RAMBUS, INC.,
Appellant,

V.

DAVID J. KAPPOS, DIRECTOR, UNITED STATES
PATENT AND TRADEMARK OFFICE,
Appellee.

20 12- 1480
(Reexamination No. 95/001,166)

Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.

ON MOTION

ORDER

Rambus, Inc. moves unopposed for a 14-day extension
of time until September 7, 2012, to file its opening brief.
Based on an agreement by all parties, NVIDIA Corpora-
tion ("NVIDIA") moves unopposed to withdraw as an
appellee, with all costs related to NVIDIA to be borne by
the party incurring the same.

RAMBUS, INC. V. KAPPOS 2

Upon consideration thereof,
IT ls ORDERED THAT:
(1) The motion for an extension of time is granted.

(2) The motion to withdraw NVIDIA as a party is
granted to the extent that the revised official caption is
reflected above.

FoR THE CoURT

AUG 2 2 2012 /s/ Jan Horbaly
Date J an Horbaly
C1erk
cc: Raymond T. Chen, Esq.
Jeffrey A. Lamken, Esq.
David M. O’Dell, Esq.
s25
FlLED
""1?\%‘%‘§§€§£"<5§%¥§1‘°“
AUQ 22 2012
JAN HORBALY

CLERK